Citation Nr: 1610055	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  14-23 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus. 

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for severe end-stage hypertrophic arthritis with derangement of the right hip, claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for diabetic neuropathy of the right lower extremity, claimed as secondary to diabetes mellitus.

5.  Entitlement to service connection for diabetic neuropathy of the left lower extremity, claimed as secondary to diabetes mellitus.

6.  Entitlement to service connection for diabetic retinopathy, claimed as secondary to diabetes mellitus.

7.  Entitlement to service connection for ulcerations, right foot, claimed as secondary to diabetes mellitus.  

8.  Entitlement to service connection for ulcerations, left foot, claimed as secondary to diabetes mellitus.  

9.  Entitlement to service connection for left Charcot foot, claimed as ankle condition and vascular problems, claimed as secondary to diabetes mellitus.

10.  Entitlement to service connection for vascular problems of the left lower extremity, claimed as secondary to diabetes mellitus.

11.  Entitlement to service connection for vascular problems of the right lower extremity, claimed as secondary to diabetes mellitus.

12.  Entitlement to service connection for degenerative joint disease of the left knee, claimed as a bilateral knee condition as secondary to diabetes mellitus.

13.  Entitlement to service connection for degenerative joint disease of the right knee, claimed as a bilateral knee condition, claimed as secondary to diabetes mellitus. 

14.  Entitlement to service connection for a left ankle condition, claimed as secondary to diabetes mellitus.  

15.  Entitlement to service connection for a right ankle condition, claimed as secondary to diabetes mellitus.  

16.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from December 1976 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The issues of entitlement to service connection for diabetes mellitus, severe end-stage hypertrophic arthritis, diabetic neuropathy of the right and left lower extremities, diabetic retinopathy, ulcerations of the right and left foot, left Charcot foot, vascular problems of the left and right lower extremities, degenerative joint disease of the left and right knees, left and right ankle conditions and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. Service connection for diabetes mellitus was previously denied in an April 2001 rating decision.

2.  Evidence received since the April 2001 rating decision new and material and raises a reasonable possibility of substantiating the claim for service connection for diabetes.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision that denied service connection for diabetes mellitus is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has been received since that decision to reopen the previously denied claim for service connection for diabetes mellitus.  38 U.S.C.A. 
 §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable disposition of the petition to reopen the claim for service connection for diabetes mellitus, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.







New and Material Evidence

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. 

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010) the United States Court of Appeals for Veterans Claims (Court) stated that the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material standard.  The Court indicated the phrase must be viewed as "enabling" reopening rather than "precluding" it.

An April 2001 rating decision denied service connection for diabetes mellitus.  The claim was denied on the basis that diabetes mellitus did not manifest during service or during a compensable period after separation from service.  

The Veteran did not submit a timely notice of disagreement (NOD) to the April 2001 rating decision.  The Veteran did not appeal the RO's decision, and he did not submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision became final one year later.

The evidence of record at the time of the April 2001 rating decision included service treatment records, a report of a VA examination dated in January 2001, a VA treatment record dated in March 1981 and treatment records from Lovelace Medical Center, dated from April 1985 to January 2001.  

Service treatment records reflect that the Veteran complained of weight gain in June 1977.  Since the Veteran's mother was diabetic, a glucose tolerance test was recommended.  A July 1977 entry in the service treatment records noted that a glucose tolerance test was completed.  Service treatment records do not reflect a diagnosis of diabetes.   

An October 1985 treatment record from Lovelace Medical Center noted that that the Veteran had adult onset diabetes and had carried the diagnosis for about three years.   The Veteran reported a history of one hospitalization for ketoacidosis at the time of diagnosis.  An October 1987 treatment record from Lovelace Medical Center noted that the Veteran was borderline diabetic.  The Veteran reported that he had been on Gliburide in the past.  

The January 2001 VA examination reflects that the Veteran reported that he was first diagnosed with diabetes when he was in the Navy.  The Veteran reported that he was transferred to Norfolk Naval Station for medical care.  He reported treatment for diabetes mellitus since that time.  The examiner noted that the Veteran brought service records which showed that he was worked up for diabetes, but the records did not show that diabetes was diagnosed.  The Veteran reported current VA treatment for diabetes mellitus.  The examiner diagnosed diabetes mellitus but did not provide an opinion regarding etiology.   

In December 2010, the Veteran sought to reopen the claim for service connection for diabetes mellitus. 

The evidence received since the prior final rating decision includes Social Security records,  VA outpatient treatment records dated from 2000 to 2014, statements from the Veteran, the Veteran's testimony at a hearing before a VA decision review officer, a statement from a VA physician dated in October 2011 and a VA examination dated in April 2013.  

VA outpatient treatment records dated in March 2003 show that the Veteran reported a history of diabetes since 1979.

In a December 2010 written statement, the Veteran asserted that he was exposed to Agent Orange aboard the USS Josephus Daniels.  He stated that he worked on an overhaul of the ship at the Naval shipyard in Portsmouth.  The Veteran stated that the ship had been in Da Nang Harbor in Vietnam and was contaminated by Agent Orange.

In the December 2010 statement, the Veteran stated that he was treated at Los Alamos Hospital during service.  The Veteran also reported that he received treatment on a hospital ship, the USS Hopkins.  The Veteran stated that he was treated for diabetic coma in 1981 at Las Cruces Memorial Hospital.  

An October 2011 statement from a VA physician noted diabetes mellitus, diagnosed in 1998.  

At the RO hearing in January 2013, the Veteran testified that he had a problem with high blood sugar in service and was treated with medication.  

The April 2013 VA examination reflects that the examiner noted diabetes mellitus.  The examiner noted that the records from Lovelace Medical Center show an impression of glucose intolerance and questionable type II diabetes mellitus in September 1987.  The examiner noted that a diagnosis of adult onset diabetes was rendered in 1985.  The examiner opined that diabetes mellitus is less likely than not related to service.  The examiner stated that the Veteran did not have an elevated glucose reading while on active duty. 

The Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for diabetes mellitus.  The Veteran's statements regarding medical treatment received in service and within a year of separation relate to unestablished facts necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim. The Veteran's statements are considered credible for purposes of reopening a claim.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for diabetes mellitus is reopened.  To that extent only, the claim is granted.

REMAND

In a December 2010 statement, the Veteran indicated that he received treatment at Los Alamos Medical Center and Las Cruces Memorial Hospital and on the USS Hopkins.  On remand, the AMC/RO should attempt to obtain and associate the outstanding treatment records with the claims file.  38 U.S.C.A. § 5103A(c). 

As the Veteran claims that severe end-stage hypertrophic arthritis, diabetic neuropathy of the right and left lower extremities, diabetic retinopathy, ulcerations of the right and left foot, left Charcot foot, vascular problems of the left and right lower extremities, degenerative joint disease of the left and right knees, left and right ankle condition and erectile dysfunction are all secondary to diabetes mellitus, those claims are inextricably intertwined with the issue of service connection for diabetes mellitus.  The Board must therefore defer consideration of the secondary service connection claims at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records of treatment aboard the USS Hopkins.  Any negative response should be documented in the claims file.

2.  Contact the Veteran to obtain authorization for treatment records from Los Alamos Hospital and Las Cruces Memorial Hospital.  After securing the necessary release, the RO should request the records.  Any negative response should be documented in the claims file.

3.  Then, return the record to the April 2013 VA examiner for an addendum medical opinion considering the additional information.  

The examiner should review all of the evidence and state whether it is at least as likely as not (50 percent or greater likelihood) that diabetes mellitus manifested during service or within one year of the Veteran's separation from service in December 1980.   

The examiner should consider the March 2003 VA outpatient treatment record which noted a history of diabetes since 1979 and the 1985 private record from Lovelace Hospital which noted a diagnosis of adult onset diabetes for about three years.

If the April 2013 VA examiner is unavailable, the RO should arrange for the record to be reviewed by another appropriate examiner.

4.  After the requested development has been completed, the AMC/ RO should readjudicate the claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


